 1

 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                           WESTERN DIVISION
11

12

13   CLARK MATERIAL HANDLING         )   Case Number: 2:18-cv-05853 CBM (Ex)
     COMPANY, etc.,                  )   Hon. Consuelo B. Marshall
14                                   )
15        Plaintiff,                 )
                                     )   ORDER OF DISMISSAL WITH
16               vs.                 )   PREJUDICE [JS-6]
17                                   )
     ZOOMLION HEAVY INDUSTRY )
18
     SCIENCE & TECHNOLOGY, etc., et )
19   al.,                            )
                                     )
20
          Defendants.                )
21   _______________________________ )
                                     )
22
     AND RELATED COUNTERCLAIM. )
23                                   )
                                     )
24

25

26

27

28
 1        Pursuant to the terms of a written settlement agreement between and among
 2 the parties and to the stipulation of the parties, the Court finds that the within action

 3 should be, and it hereby is, dismissed with prejudice. Each party shall bear its own

 4 attorneys’ fees and costs. The Court shall retain jurisdiction to enforce the terms of

 5 the parties’ written settlement agreement.

 6

 7        IT IS SO ORDERED.
 8

 9

10 Dated: MARCH 9, 2020                     _________________________________
                                            Consuelo B. Marshall
11                                          U.S. District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               1
